DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randol Read (Reg. No. 43876) on 07/18/2022.The application has been amended as follows: 

1.	(Currently Amended) A method for wireless communications by a user equipment (UE), comprising:
receiving, from a network entity, quality of service (QoS) information, a QoS identifier associated with the QoS information, and a bearer context associated with the QoS information in one of a modify bearer context request message, an activate default bearer context request message, or an activate dedicated bearer context request message, wherein the QoS information comprises parameters for a first radio access technology mapped to corresponding parameters for a second radio access technology, and wherein the QoS identifier comprises a QoS flow identifier; and
updating a QoS configuration using the QoS information based on whether the UE is already configured with QoS information associated with the QoS identifier for a bearer context different from the bearer context associated with the QoS information received in the modify bearer context request message, activate default bearer context request message, or activate dedicated bearer context request message, wherein updating the QoS configuration comprises:
determining that an existing QoS flow description is associated with the QoS identifier and that the QoS identifier is associated with a bearer context different from the bearer context associated with the received QoS information; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

2.	The method of claim 1, wherein the bearer context different from the bearer context associated with the received QoS information belongs to a same packet data network (PDN) connection as the bearer context associated with the received QoS information.

3.	The method of claim 1, wherein the QoS identifier comprises a QoS rule identifier.

4.	The method of claim 3, wherein updating the QoS configuration comprises:
determining that an existing QoS rule is associated with the QoS identifier and that the QoS identifier is associated with a QoS flow description stored for a bearer context different from the bearer context associated with the QoS information received in the modify bearer context request message, activate default bearer context request message, or activate dedicated bearer context request message; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

5.	The method of claim 1, wherein:
the modify bearer context request message, the activate default bearer context request message, or the activate dedicated bearer context request message includes an indication to create a new QoS rule; and
updating the QoS configuration comprises:
determining that an existing QoS rule is associated with the QoS identifier and that the QoS identifier is not associated with a bearer context; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

6.	(Cancelled)

7.	(Cancelled)

8.	(Currently Amended) An apparatus for wireless communications by a user equipment (UE), comprising:
a processor configured to:
receive, from a network entity, quality of service (QoS) information, a QoS identifier associated with the QoS information, and a bearer context associated with the QoS information in one of a modify bearer context request message, an activate default bearer context request message, or an activate dedicated bearer context request message, wherein the QoS information comprises parameters for a first radio access technology mapped to corresponding parameters for a second radio access technology, and wherein the QoS identifier comprises a QoS flow identifier, and
update a QoS configuration using the QoS information based on whether the UE is already configured with QoS information associated with the QoS identifier for a bearer context different from the bearer context associated with the QoS information received in the modify bearer context request message, activate default bearer context request message, or activate dedicated bearer context request message, wherein in order to update the QoS configuration the processor is configured to:
determine that an existing QoS flow description is associated with the QoS identifier and that the QoS identifier is associated with a bearer context different from the bearer context associated with the received QoS information; 
discard the received QoS information; and
generate an error message indicating that the received QoS information was discarded; and
a memory.

9.	The apparatus of claim 8, wherein the bearer context different from the bearer context associated with the received QoS information belongs to a same packet data network (PDN) connection as the bearer context associated with the received QoS information.

10.	The apparatus of claim 8, wherein the QoS identifier comprises a QoS rule identifier.

11.	The apparatus of claim 10, wherein the processor is configured to update the QoS configuration by:
determining that an existing QoS rule is associated with the QoS identifier and that the QoS identifier is associated with a QoS flow description stored for a bearer context different from the bearer context associated with the QoS information received in the modify bearer context request message, activate default bearer context request message, or activate dedicated bearer context request message; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

12.	The apparatus of claim 8, wherein:
the modify bearer context request message, the activate default bearer context request message, or the activate dedicated bearer context request message includes an indication to create a new QoS rule; and
the processor is configured to update the QoS configuration by:
determining that an existing QoS rule is associated with the QoS identifier and that the QoS identifier is not associated with a bearer context; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

13.	(Cancelled)

14.	(Cancelled)

15.-21.	(Cancelled)

22.	(Currently Amended) A non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, performs an operation for wireless communications by a user equipment (UE), the operation comprising:
receiving, from a network entity, quality of service (QoS) information, a QoS identifier associated with the QoS information, and a bearer context associated with the QoS information in one of a modify bearer context request message, an activate default bearer context request message, or an activate dedicated bearer context request message, wherein the QoS information comprises parameters for a first radio access technology mapped to corresponding parameters for a second radio access technology, and wherein the QoS identifier comprises a QoS flow identifier; and
updating a QoS configuration using the QoS information based on whether the UE is already configured with QoS information associated with the QoS identifier for a bearer context different from the bearer context associated with the QoS information received in the modify bearer context request message, activate default bearer context request message, or activate dedicated bearer context request message, wherein updating the QoS configuration comprises:
determining that an existing QoS flow description is associated with the QoS identifier and that the QoS identifier is associated with a bearer context different from the bearer context associated with the received QoS information; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

23.	(Currently Amended) The non-transitory computer-readable medium of claim 22, wherein the bearer context different from the bearer context associated with the received QoS information belongs to a same packet data network (PDN) connection as the bearer context associated with the received QoS information.

24.	(Currently Amended) The non-transitory computer-readable medium of claim 22, wherein the QoS identifier comprises a QoS rule identifier.

25.	(Currently Amended) The non-transitory computer-readable medium of claim 24, wherein updating the QoS configuration comprises:
determining that an existing QoS rule is associated with the QoS identifier and that the QoS identifier is associated with a QoS flow description stored for a bearer context different from the bearer context associated with the QoS information received in the modify bearer context request message, activate default bearer context request message, or activate dedicated bearer context request message; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

26.	(Currently Amended) The non-transitory computer-readable medium of claim 22, wherein:
the modify bearer context request message, the activate default bearer context request message, or the activate dedicated bearer context request message includes an indication to create a new QoS rule; and
updating the QoS configuration comprises:
determining that an existing QoS rule is associated with the QoS identifier and that the QoS identifier is not associated with a bearer context; 
discarding the received QoS information; and
generating an error message indicating that the received QoS information was discarded.

27.	(Cancelled)

28.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “receiving, from a network entity, quality of service (QoS) information, a QoS identifier associated with the QoS information, and a bearer context associated with the QoS information in one of a modify bearer context request message, an activate default bearer context request message, wherein the QoS information comprises parameters for a first radio access technology mapped to corresponding parameters for a second radio access technology; and updating a QoS configuration using the QoS information based on whether the UE is already configured with QoS information associated with the QoS identifier for a bearer context different from the bearer context associated with the QoS information received in the modify bearer context request message, activate default bearer context request message determining that an existing QoS flow description is associated with the QoS identifier and a bearer context different from the bearer context associated with the received QoS information; discarding the received QoS information; and generating an error message indicating that the received QoS information was discarded” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,8 and 22. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468